Citation Nr: 1816361	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Baltimore, Maryland, which granted service connection for PTSD and assigned a 70 percent rating effective July 27, 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2017 at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record.

The Board previously remanded the instant claims to the Agency of Original Jurisdiction (AOJ) in May 2014 for additional development.  Since the claims continued to be denied on remand, they are again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates total social and occupational impairment due to: intense feelings of mistrust and anxiety which evolved into ruminative thoughts, sleeplessness, nightmares, irritability, isolation, depressive and suicidal ideation, feelings of detachment, emotional numbing, and auditory hallucinations.

2.  The Veteran has been awarded a 100 percent schedular evaluation for the entire period on appeal; therefore, the claim for TDIU is moot.
CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The claim for TDIU is dismissed in light of the total schedular rating being assigned.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained, available pertinent post-service medical records have been obtained, and no outstanding records were identified by the Veteran.  The Veteran has also been afforded VA examinations relating to each of the instant claims.  The Board therefore finds that no additional evidence which may aid the Veteran's claim being adjudicated herein or might be pertinent to the bases of the claim has been submitted, identified, or remains outstanding, and the Board's duty to assist has been satisfied.  

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  PTSD 

Service connection for PTSD was granted in an August 2011 rating decision, which assigned a 70 percent initial evaluation effective July 27, 2010.  The Veteran contends that a higher evaluation is warranted throughout the claims period, as he manifests symptoms which more closely approximate a 100 percent rating. 

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board finds that the Veteran's PTSD symptoms most nearly approximate those contemplated by a 100 percent rating for the entire period on appeal.  
In an August 2010 VA mental health psychosocial assessment, the social worker indicated that the Veteran had been referred for the assessment at the urging of a suicide hotline counselor after expressing frequent passive suicidal ideation.  The social worker also noted that he had frequent nightmares and poor sleep.  A mental status examination indicated that he had a normal, coherent thought process and association with no unusual thought content; that did not have any current suicidal or violent ideation; that he was cooperative and reasonable but had psychomotor retardation; and that he had limited insight, impulsive judgment, and impaired recent memory.  The Veteran was referred for further therapy to treat his psychological issues. 

A March 2011 VA examination indicated that the Veteran had been experiencing severe symptoms since September 2010 and that he had lost considerable time from his employment.  The examiner indicated that the Veteran had multiple mental disorders and that he had major depression superimposed over and associated with his PTSD.  The examiner noted that he had suffered socially to a moderate degree, but did not have any thought process or communication impairment addressed or described and displayed adequate behavior.  The examiner further noted that he was able to adequately perform his activities with daily living, but indicated that he was rather disheveled and unshaven.  The Veteran's thought processes were logical, coherent, and goal oriented, but the examiner indicated that his cognitive functions were considered mildly to moderately impaired in the areas of concentration and attention.  

The Veteran testified at his October 2013 Board hearing that when taking his prescribed medication for his PTSD, he slept up to 15 hours a day.  He further testified that he periodically stopped taking his medications due to adverse side effects, and that when he was not taking the medication he had difficulty sleeping, was more irritable, and was frequently dizzy.  He testified that he had a hard time concentrating and that he had an accident while helping his brother in law with electrical wiring where he nearly electrocuted himself due to his symptoms.  He stated that he had trouble with his memory, and lost his train of thought multiple times during the hearing.  He also stated that he had frequent homicidal and suicidal thoughts, with homicidal ideation being more prevalent.  The Veteran indicated that when he was taking medication for his anxiety he was able to go out into the world and enjoy activities, such as playing pool.  He stated that he did not experience auditory or visual hallucinations.  The Veteran and his wife both testified that he had poor personal hygiene and did not bathe, brush his teeth, shave, or change his clothes consistently.  He stated that he would make himself look presentable if he was going somewhere such as the store, but otherwise did not put forth much effort to maintaining his personal appearance.

In a June 2015 VA examination, the examiner indicated the Veteran's symptoms approximated occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was casually dressed and maintained adequate personal hygiene; that his speech was spontaneous and normal in rate and tone; that he did not report any hallucinations or delusions; that he did not detect any obsessions, compulsions, or phobias during the examination; that his mood was flat and depressed; that he had suicidal and homicidal ideations but had made no plans to act on either; that his thought processes were logical, coherent, and goal oriented; that his cognitive functions were impaired in regard to concentration; that he was oriented to person, place, time, and purpose; and that his insight and judgment were fair to poor.  The examiner further noted that the Veteran reported that he was not motivated to do anything and slept 12-14 hours per day.  He indicated that the Veteran had a long history of a sedentary lifestyle and considered himself to be a "couch potato," and noted that his only interest outside of the home was shooting pool.

December 2017 VA mental health records indicated that the Veteran was a high risk for suicide.  They noted that he was spending impulsively, including buying two cars; that he was a businessman and earned 100 dollars per hour; and that he heard the voice of god telling him to help other veterans.  He exhibited manic symptoms and endorsed increased sadness and anxiety.

In the most recent February 2018 VA mental health outpatient note, the psychiatrist noted that the Veteran had become manic several months before and was hospitalized three times.  The psychiatrist indicated that he was only sleeping 3-4 hours per night and had chronic thoughts of hurting himself and others but had no intention of acting on them.  He claimed that while he was severely manic he thought he was "an apostle, and also claimed that he had recently spent several hundred thousand dollars.  The examiner also noted that the Veteran's wife had recently filed for divorce and he was staying with his daughter because the last few months were so difficult and he had also threatened her.

The record indicates that the Veteran received inpatient psychiatric treatment once in 2014, twice in 2015, and three times in 2017; and that he received outpatient psychiatric treatment over the majority of the period on appeal.

A 100 percent evaluation under 38 C.F.R. § 4.130 requires total occupational and social impairment.  Although the Veteran's symptoms have somewhat varied throughout the period on appeal, the record indicates that he has exhibited severe symptoms that have substantially interfered with his ability to function in both social and occupational settings.  Although the Veteran has exhibited some social functionality during the period on appeal, such as going out to play pool and maintaining relationships with his family, the evidence indicates that his depression and anxiety significantly interfere with his ability to be social.  When taking his medication, the Veteran is extremely lethargic, sleeping up to 15 hours per day and neglecting his personal hygiene.  When he does not take his medication he has difficulty sleeping and becomes very irritable.  The record also indicates that his symptoms have worsened to the point where they have interfered with his close personal relationships, and that he has been impulsive and delusional.  He has exhibited decreased cognitive abilities, regular suicidal and homicidal ideation, impairment of his thought processes, and has required psychiatric hospitalization on numerous occasions.

When weighing all evidence of record, the Board finds that it is at least in equipoise in favor of a finding that the Veteran's psychiatric symptoms manifest impairment that approximates the severity, frequency, or duration as those contemplated by a schedular rating of 100 percent.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.  Accordingly an increased rating is warranted throughout the period on appeal.


II.  TDIU
      
The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  As the Veteran was found to be 100 percent disabled as a result of his service-connected PTSD throughout the period on appeal, the issue of entitlement to a TDIU is now moot and is accordingly dismissed.


ORDER

Entitlement to a 100 percent rating for service-connected PTSD is granted.

Entitlement to a TDIU is dismissed as moot.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


